Citation Nr: 0943011	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-30 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for allergic rhinitis 
and sinusitis, claimed as sinus infection from gas chamber. 

2. Entitlement to service connection for anxiety disorder, 
claimed as anxiety and nervousness. 


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2004 to June 2004. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for an 
anxiety disorder and sinusitis. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he developed a sinus condition during 
service.  The Veteran was provided a VA examination which 
diagnosed allergic rhinitis and sinusitis, however, the 
examination failed to review the Veteran's service treatment 
records or provide an opinion as to whether the Veteran's 
diagnosed conditions were related to service.  The service 
treatment records indicate that the Veteran was treated for 
cold symptoms and upper respiratory ailments during service. 

The Veteran claims that he had anxiety and nervousness as a 
result of his service.  The Veteran was provided a VA 
examination; however the examination failed to review the 
Veteran's service treatment records or provide an opinion as 
to whether the Veteran's condition was related to service.  
Additionally private medical records indicate that the 
Veteran was treated for anxiety within two months of 
separation from service.  

The Board finds that both VA examinations are inadequate.  An 
inadequate examination frustrates judicial review.  Hicks v. 
Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an 
examination in a service connection claim, the examination 
must be adequate or VA must notify the Veteran why one will 
not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an 
examination with an appropriate medical 
professional to determine the nature, 
extent, and etiology of any current 
rhinitis or sinusitis condition.  The 
claims folder, and a copy of this remand, 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  

The examiner should state whether it is 
at least as likely as not that any 
diagnosed rhinitis or sinusitis condition 
had its onset during active service.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record. 

2. Schedule the Veteran for a VA 
psychiatric examination.  The claims 
folder, and a copy of this remand, must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  A 
rationale should be provided for all 
opinions expressed.  The examiner should 
provide opinions on the following:

(a) Whether the Veteran clearly and 
unmistakably had an anxiety disorder 
prior to beginning his service in April 
2004.

(b) If the Veteran's anxiety disorder is 
determined to have clearly and 
unmistakably preexisted his entry into 
service, whether it is at least as likely 
as not (50 percent or greater 
probability) that the disorder shown 
prior to service underwent a permanent 
increase in underlying pathology, as 
opposed to a mere temporary increase in 
symptomatology, during or as a result of 
the Veteran's service or within one year 
of separation from service (from June 
2004 to June 2005).

(c) If the Veteran's anxiety disorder did 
not preexist service, whether it is at 
least as likely as not that any anxiety 
disorder became manifest in service, or 
whether it is at least as likely as not 
that a psychosis became manifest within 
one year of separation from service.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for rhinitis and sinusitis and anxiety 
disorder with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case and give them time 
to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


